[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                     FILED
                                                            U.S. COURT OF APPEALS
                                No. 05-10264                  ELEVENTH CIRCUIT
                            Non-Argument Calendar              DECEMBER 9, 2005
                                                               THOMAS K. KAHN
                                                                    CLERK
                      D. C. Docket No. 02-10086-CV-JLK

TRAVELERS PROPERTY CASUALTY INSURANCE COMPANY,

                                           Plaintiffs-Counter-Defendant-Appellee,

                                      versus

HELENE M. PEDDLE,
as personal representative of the
estate of Henry Peddle, deceased,

                                          Defendant-Counter-Claimant-Appellant.




                 Appeal from the United States District Court
                    for the Southern District of Florida


                             (DECEMBER 9, 2005)

Before TJOFLAT, BIRCH and MARCUS, Circuit Judges.

PER CURIAM:

      In this case, the district court, in an order issued on November 30, 2004,
granted Travelers Property Casualty Insurance Company a summary judgment

declaring that the damage caused by the partial sinking of the late Henry Peddle’s

51 ft. Grand Banks Trawler, the LUCKY DUCKS IV, did not fall within the hull

and machinery coverage provided by the all risk insurance policy Travelers issued

to Peddle for the LUCKY DUCKS IV. Mr. Peddle died on February 12, 2005, and

his personal representative now appeals that judgment, contending that the court

failed to address “the pivotal issues in the litigation—that corrosion is different

from erosion, that a combination of corrosion and erosion caused the loss, that

erosion is not specifically excluded from [the] insurance policy and that erosion is

therefore covered.” Appellant’s brief at 8.

      Mr. Peddle made essentially the same argument in moving the court on

December 14, 2004, to reconsider its order granting Travelers summary judgment.

The court denied his motion, stating that “[a]ll of the claims and allegations set

forth in [Peddle’s] motion have already been litigated, considered, and ruled on by

this Court.” See Order dated January 5, 2005. Our reading of the record

convinces us that the court had indeed considered and disposed of the arguments

advanced by the motion for reconsideration. We have now considered the

arguments appellant advances in her initial brief, and conclude that they lack

merit. In our view, in this case, in which the material facts are not in dispute,

                                          2
the district court correctly interpreted and applied the relevant insurance coverage.

      AFFIRMED.




                                          3